Citation Nr: 0718001	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO. 04-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to March 16, 1998 for 
a total disability rating based on individual unemployability 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from September 1950 until 
April 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1. A September 1995 rating decision denied the veteran's 
claim for a total disability evaluation based upon individual 
unemployability; the veteran was notified of the decision, 
and he did not appeal.

2. The veteran's reapplication for a total disability 
evaluation based upon individual unemployability was received 
on March 16, 1998.

3. The evidence of record does not show that a formal or 
informal claim for a total disability evaluation based upon 
individual unemployability was received between the time of 
the unappealed September 1995 rating decision and the receipt 
of the veteran's reapplication for the benefit in March 1998.

4. It is factually ascertainable that the veteran's service-
connected disabilities caused him to become totally unable to 
obtain and maintain gainful employment March 16, 1997.


CONCLUSION OF LAW

With application of the benefit of the doubt, the 
requirements for an effective date  of March 16, 1997, for a 
total disability rating based on individual unemployability 
have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400(o)(2), 4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted the veteran's claim for a total disability 
evaluation based upon individual unemployability in an 
October 2001 rating decision. An effective date of March 16, 
1998, the date of the receipt of the veteran's reapplication, 
was assigned. In this decision, the Board grants an effective 
date for the benefit of March 16, 1997.

The veteran seeks an earlier effective date for the grant of 
TDIU. Specifically, the veteran contends the date of his 
initial claim for TDIU in 1993 should serve as the effective 
date. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence does not support the veteran's contention, 
and the appeal will be denied - no formal or informal claim 
of service connection for TDIU was received prior to March 
16, 1998.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2). If the evidence demonstrates that the increase in 
disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

In addition, under VA laws and regulations, a specific claim 
in the form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a). When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form. 38 U.S.C.A. § 5102(a); 
38 C.F.R. § 3.150(a). Furthermore, any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA from a claimant 
may be considered an informal claim. Such an informal claim 
must identify the benefits sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. 38 C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen. Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).

Although the veteran indicated he initially filed for TDIU in 
1993, a review of the record reveals no such application. The 
record indicates the veteran began receiving Social Security 
Administration disability benefits effective 1993. The 
veteran advised the RO of his receipt of Social Security 
Administration benefits in February 1995 and requested he be 
considered for TDIU. This claim was denied by rating decision 
dated in September 1995. The veteran did not appeal the 
September 1995 decision and as such it is final. 38 C.F.R. 
§ 20.1103; see Hurd v. West, No. 98-749, 13 Vet. App. 449 
(Affirming Board denial of earlier effective date for total 
rating where there was no medical evidence prior to assigned 
date which found that the appellant was entitled to a TDIU 
rating; and where although the Social Security Administration 
had earlier found claimant disabled, observing that even 
assuming that this evidence demonstrates that a TDIU rating 
would have been warranted, in order to obtain an earlier 
effective date, his application must have been received 
within one year of the date of the increase in disability.) 
See 38 U.S.C. 
§ 5110(b)(2). 

Here, the appellant filed his claim in April 1992 but did not 
submit the Social Security decision until August 1996. 
Therefore, the Court finds no error in the Board's assignment 
of an effective date for the award.)

As this claim has been decided and become final it is no 
longer the appropriate point from which to determine the 
effective date of an award. As such, the Board may not assign 
an effective date for a grant of that claim prior to 
September 1995. 

A review of the record reveals there are no formal or 
informal claims for TDIU between the September 1995 denial of 
benefits and the March 16, 1998 receipt of the veteran's 
reapplication for a total rating. However, an effective date 
could be based on the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date. 38 C.F.R. § 3.400(o)(2). Therefore, the Board examined 
whether or not it was factually ascertainable that the 
veteran's service-connected disabilities caused him to become 
totally unable to obtain and maintain gainful employment 
within one year prior to the March 16, 1998 receipt of the 
formal claim for benefits. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more. See 38 C.F.R. §§ 4.16, 4.17.

The record reflects the veteran is in receipt of service 
connection for chronic brain syndrome associated with trauma 
with psychomotor attacks, residuals of a fractured vertebrae, 
tonsillectomy and a complex partial seizure disorder. In June 
1963, the chronic brain syndrome was rated as 70 percent 
disabling, and the residuals of a fractured vertebrae and 
tonsillectomy were rated as noncompensable. These evaluations 
have remained in effect until the present time. The October 
2001 rating decision granted service connection for seizures 
and rated the disability as 60 percent disabling effective 
March 1998. Thus, the veteran clearly met the requirements of 
38 C.F.R. § 4.16 prior to March 1998 and the question becomes 
whether the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities prior to March 1998.

The veteran asserts that an effective date earlier than March 
16, 1998 is warranted for TDIU and specifically cited a date 
of 1993. In support of his argument, the veteran submitted an 
April 2000 statement from E.F., M.D., a VA physician, who  
explained he treated the veteran for epileptic seizures and 
the veteran had epilepsy with complex partial seizures and 
had generalized tonic-clonic seizures. He explained the 
veteran continued to have occasional seizures in spite of 
taking medication. He reported other problems included 
diabetes, high blood pressure and an inner ear problem which 
was worsened by seizure medication. The physician related the 
veteran had been on medication since at least 1956. He 
concluded that the veteran clearly could not work because of 
the seizures. 

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Granting such benefit of the doubt as has arisen from the 
letter of Dr. F., the Board finds it factually ascertainable 
that the veteran was unemployable due to the service-
connected disorder as of March 16, 1997, and the benefit will 
be granted on this basis. 38 U.S.C.A. § 5110 (b) (2)

To the extent to which the April 2000 private medical record 
suggests the service connected disabilities rendered the 
veteran unable to work as early as 1957, an earlier effective 
date for the grant of TDIU is not warranted under applicable 
VA regulations. Even if it were factually ascertainable at 
date earlier than March 1997 that the veteran's service 
connected disability precluded substantially gainful 
employment, this increase is more than one year before the 
date of the claim, and in such cases, it is the date of the 
receipt of the claim which controls. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, it has been 
specifically held that the provisions of the VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts. Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002); See also Smith v. 
Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. 


ORDER

An effective date of March 16, 1997 for TDIU is granted. To 
this extent and to this extent only, the appeal is allowed. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


